FILE COPY


                                  M A N D A T E

TO THE 370TH DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 28th day of May,
2015, the cause upon appeal to revise or reverse your judgment between

EDWARD CASTILLO,                                                                Appellant,
                                              v.
CUAHUTEMOCH COBARRUBIAS,                                                         Appellee.
CAUSE NO. 13-13-00428-CV                                         (Tr.Ct.No. C-1551-11-G-1)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed without reference

to the merits and the case remanded to the trial court. The Court orders the judgment

of the trial court REVERSED without reference to the merits and the case REMANDED

to the trial court for further proceedings consistent with its opinion. Costs of the appeal

are taxed against the party incurring same.

       We further order this decision certified below for observance.


                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 11th day of August, 2015.




                                                   Cecile Foy Gsanger, CLERK